DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed August 5, 2022. Claims 1-20 were previously pending, with claims 5, 11, 13-15 and 17 withdrawn from consideration. Applicant amended claim 1. Claims 1-4, 6-10, 12, 16 and 18-20 are under consideration.
Applicant’s amendments overcame the rejection of claims 1-4, 6-10, 12 and 16 under 35 U.S.C. 112(b). All other previously presented rejections are maintained for reasons given in the “Response to Arguments” section below. Arguments presented in the declaration of Dr. Sanchita Bhadra are addressed there as well.
This office action contains new grounds for rejection necessitated by amendment.
Applicant did not amend the specification to remove the references to colored lines, therefore the previously presented objection is maintained.
Drawings
The drawings were received on August 5, 2022.  These drawings are Accepted.
In view of acceptance of the drawings, the previously presented objections are withdrawn.
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. 
A) Regarding the rejection of claims 1-4, 6-10, 12 and 16 under 35 U.S.C. 103 over Blake et al., Smith et al., Barnea et al. and Miyamoto-Shinohara, Applicant argues the following:
“Blake et al. teaches “methods... for the production of RNA under cell-free conditions, for example using at least one cell lysate, a combination of purified proteins, or a combination of cell lysate(s) and purified protein(s).” (Blake, para. [0004].) Even when the cell lysate is not combined with “purified protein(s)”, purified enzymes are added to the cell lysate. (Blake, para. [0012].) The cell lysate can be combined with purified pathway enzymes (Blake, para. [0039]) or with purified enzymes such as RNase, as shown in the examples (Blake, para. [0174]). Blake does not teach a method of utilizing an enzyme in a nucleic acid manipulation process wherein the “method can be carried out without the need to purify the enzyme from the cell producing it before it is used in the nucleic acid manipulation method.” (Published Application, para. [0005].) The examples, figures, and data presented in Blake are the result of methods that involve purification of proteins and/or enzymes, (Published Application, para. [0015], [0026]-[0030], [0039], [0203]), which are different than methods that do not require purification (Bhadra Declaration, para. 11). Therefore, Blake does not teach a method free of purification of proteins and/or enzymes.
Further, the Office alleges that a “reasonable expectation of success is provided by Smith et al.... and Miyamoto-Shinohara et al.” because they teach that lysed cell extracts retain almost all their activity and that freeze-dried or vacuum dried cells can be viable for decades, respectively. (Office Action, pp. 8-9.) The present application presents similar results in at least Figs. 11 and 14, but without purifying proteins and/or enzymes. Neither Smith nor Miyamoto- Shinohara disclose information such that obtaining these results would reasonably be expected without purifying proteins and/or enzymes. (Bhadra Declaration, para. 12.) Smith et al. even teaches away from the expectation that the present invention would render the results disclosed in the application in disclosing that the lyoprotectants that can contribute to long-term viability in freeze-dried or vacuum-dried cells “are typically utilized to protect purified proteins in solutions.” (Bhadra Declaration, para. 12 (citing Smith et al., p. 199) (emphasis added).) Therefore, neither Smith nor Miyamoto-Shinohara provide a reasonable expectation of success and Smith even teaches away from a reasonable expectation of success in the present invention.”
	Response
	First, Applicant reads the reference of Blake et al. in a selective way. For example, paragraphs [0012] and [0039] of Blake et al. read as follows:
“[0012] In some embodiments, the RNA, RNase R, thermostable kinases, and thermostable T7 RNA polymerase are contained in a single strain of cultured cells (e.g., engineered cells). In other embodiments, cultured cells (e.g., engineered cells) containing a subset of the above activities/components are lysed, and the lysates combined to generate a cell lysate mixture that comprises all the enzymatic activities described in step (a) above. In some embodiments, enzymatic activities, in the form of purified enzymes, are added to the lysates described in step (a) above. In some embodiments, lysates and/or purified proteins are combined before the heat-inactivation step described in step (c) above. In other embodiments, lysates and/or purified proteins are combined after the heat inactivation step described in step (c) above.”
“[0039] Provided herein, in some aspects, are methods, compositions, cells, constructs, and systems for the cell-free production (biosynthesis) of nucleic acid (e.g., RNA or DNA). In some embodiments, a single type of organism (e.g., a population of bacterial cells) is engineered to express at least one nuclease, at least one thermostable kinases and at least one thermostable polymerase (e.g., RNA or DNA polymerase). The engineered cells are grown (cultured) under conditions that result in enzyme expression. In some embodiments, the engineered cells may be grown to a desired cell density, and then expression of certain enzymes may be induced (activated). Thus, transcription of certain enzymes may be under the control of an inducible promoter. The cells (e.g., engineered and/or non-engineered cells) are then lysed (e.g., mechanically, chemically, or enzymatically disrupted) to produce a cell lysate that comprises the enzymatic activities required for cell-free production of RNA (e.g., ssRNA or dsRNA). In some embodiments, cells containing polymeric RNA (e.g., mRNA, tRNA, and/or rRNA) are mixed with the engineered cells containing pathway enzymes prior to the cell lysis step. In other embodiments, cell lysate(s) obtained from cells containing polymeric RNA is combined (mixed) with cell lysate(s) obtained from engineered cells containing pathway enzymes. In yet other embodiments, one or more purified pathway enzymes are combined (mixed) with cell lysate(s) obtained from engineered cells. “Pathway enzymes” are enzymes required to biosynthesize the RNA of interest (e.g., starting from polymeric RNA).”
	Therefore, the embodiment of addition of other (non-expressed) enzymes is just one of the described embodiments. For example, paragraphs [0011] and [0116] read as follows:
“[0011] In some embodiments, methods of producing (biosynthesizing) RNA comprise (a) lysing cultured cells (e.g., engineered cells) that comprise RNA (e.g., mRNA, tRNA, and/or rRNA), RNase R, thermostable kinases (e.g., PfPvrH. TthAdk, TthCmk, PfGmk, AaNdk, TePpk, and/or PPK2 (e.g., see Table 6), and a thermostable T7 RNA polymerase, thereby producing a cell lysate, (b) incubating the cell lysate produced in step (a) under conditions that result in depolymerization of RNA to 5′-NMPs, thereby producing a cell lysate that comprises 5′-NMPs, (c) heating the cell lysate produced in step (b) to 60-80° C. to inactivate endogenous nucleases and phosphatases without completely inactivating the thermostable kinases and thermostable RNA polymerase, thereby producing a cell lysate that comprises heat-inactivated nucleases and phosphatases, and (d) incubating the cell lysate produced in step (c) in the presence of an energy source (e.g., an ATP regeneration system comprising polyphosphate) and an engineered nucleic acid (e.g., DNA) template (e.g., containing a promoter operably linked to a nucleotide sequence encoding a RNA of interest), under conditions that result in production of nucleoside triphosphates and polymerization of the nucleoside triphosphates to produce the RNA of interest.”
“[0116] Alternatively, such methods may comprise (a) combining cell lysates obtained from engineered cells that comprise endogenous, polymeric RNA, an enzyme that depolymerizes RNA, thermostable nucleoside monophosphate (NMP) kinases, thermostable nucleoside diphosphate (NDP) kinases, a thermostable PPK2 kinase, and/or a polyphosphate, to produce a cell lysate mixture, (b) incubating the cell lysate mixture produced in step (a) under conditions that result in depolymerization of RNA, thereby producing a cell lysate that comprises nucleoside monophosphates, (c) heating the cell lysate produced in step (b) to a temperature that inactivates phosphatases and RNases (and any other activities that may be detrimental to RNA stability or polymerization fidelity, such as native RNA polymerase, NMP reductases, and/or nucleosides) without inactivating the thermostable kinase and thermostable RNA polymerase, thereby producing a cell lysate that comprises heat-inactivated phosphatases and RNases (and other deleterious cellular activities), and (d) incubating the cell lysate produced in step (c) in the presence of an energy source and an engineered DNA template containing a promoter operably linked to a nucleotide sequence encoding a RNA of interest, under conditions that result in production of nucleoside triphosphates and polymerization of the nucleoside triphosphates, thereby producing a cell lysate that comprises mRNA.”
	Further, paragraphs [0175], [0191]-[0192], [0206]; [0210] and [0216]-[0217] teach performing enzymatic functions of enzymes overexpressed in cells in crude cell lysates without enzyme purification.
With respect to Smith et al. they specifically teach lyophilization of cell-free extracts which are then used for protein synthesis, not to purify proteins from the extracts. Finally, Smith et al. does not contain page 199.
	In conclusion, the claims are obvious over the cited references and the rejection is maintained.
	B) Regarding the rejection of claims 18-20 under 35 U.S.C. 103 over Blake et al., Wang and Wiener et al., Applicant argues the following:
“For the same reasons that Blake does not teach the claimed method of utilizing an enzyme in a nucleic acid manipulation process, it does not teach the claimed kit for a nucleic acid manipulation process. (Bhadra Declaration, para. 14.) Wang and Weiner et al. fail to remedy these deficiencies. Therefore, Blake et al. in view of Wang and Weiner et al. does not teach or suggest the claimed method and does not render claims 18-20 obvious.”
Response
The arguments regarding Blake et al. were presented above. The rejection is maintained.
Maintained Objections
Specification
8.	The disclosure is objected to because of the following informalities: brief descriptions of Figures 1-3, 6, 9 and 10 refer to colored lines, which are not present in the figures, since the figures were submitted in black and white.  
Appropriate correction is required. No new matter should be introduced.

Maintained Rejections
Claim Rejections – 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim s 1-4, 6-10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (US 2017/0292138 A1; published October 2017; previously cited), Smith et al. (Biotechniques, vol. 56, pp. 186-193, 2014; cited in the IDS and previously cited), Barnea et al.  (US 2002/0081565 A1; published June 2002; previously cited) and Miyamoto-Shinohara et al. (Cryobiology, vol. 52, pp. 27-32, 2006; previously cited).
A) Regarding claims 1 and 2, Blake et al. teach a method of utilizing an enzyme in a nucleic acid manipulation process, the method comprising:
a. transforming a microorganism with a non-native enzyme ([0006]-[0007]; [0009]-[0011]; [0039]; [0098]-[0100]); 
b. inducing expression of the enzyme in the microorganism, thereby producing the non-native enzyme (([0006]-[0007]; [0009]-[0011]; [0039]; [0098]-[0100]);
d. adding the microorganism of step b) directly to a non-naturally occurring nucleic acid manipulation process, wherein the non-native enzyme is not purified from the microorganism prior to addition to the nucleic acid manipulation process ([0039]-[0042]; [0048]-[0051]);
e. carrying out the nucleic acid manipulation process using the enzyme (([0039]-[0042]; [0048]-[0051]).
Regarding claim 3, Blake et al. teach nucleases, kinases and polymerases ([0048]; [0079]; [0088]-[0090]; [0098]; [0107]-[0108]).
Regarding claims 4 and 6, Blake et al. teach isothermal nucleic acid amplification ([0117]).
Regarding claim 7, Blake et al. teach more than one enzyme transformed into the microorganism ([0098]).
Regarding claim 8, Blake et al. teach multiple microorganisms encoding different enzymes ([0044]).
Regarding claims 9 and 10, Blake et al. teach addition of exogenous components to the reaction ([0005]; [0011]; [0018]; [0040]; [0077]).
Regarding claim 12, Blake et al. teach cell lysis ([0009]-[0011]).
Regarding claim 16, Blake et al. teach prokaryotic cells ([0136]).
B) Blake et al. do not teach adding a dehydrated microorganism to the reaction.
C) Regarding claim 1, Smith et al. teach that cell-free protein extracts can be lyophilized in order to prolong their storage time, and that lyophilization allowed storage at temperatures up to room temperature for up to 30 days (page 187; page 188, paragraphs 1-6; Fig. 2).
Regarding claim 1, Barnea et al. teach lyophilization of bacterial cells in order to preserve them for future genetic manipulations, and that the cells can be stored at temperatures between 0 and 8 °C ([0014]-[0015]; [0018]; [0029]; [0033]-0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used lyophilized cells as suggested by Barnea et al. in the method of Blake et al. The motivation to do so would have been that the engineered cells used in the method of Blake et al. could be preserved in large amounts and stored in order to provide uniform and batch-independent reaction results. Further, the cells could be stored without the need for very low temperature.
The reasonable expectation of success is provided by Smith et al., where the lysed cell extracts retained almost all of their activity at 4 °C for 90 days (Fig. 2). The further expectation of success is provided by Miyamoto-Shinohara et al. who teach that freeze-dried or vacuum-dried cells can be viable for decades, with survival rate of about 91% per year in E. coli (Abstract; page 28; Table 1; Table 2).
13.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (US 2017/0292138 A1; published October 2017; previously cited), Wang (US 2014/0011235 A1; published January 2014; previously cited) and Weiner et al. (Biotechniques, vol. 44, pp. 701-704, 2008; previously cited).
A) Regarding claims 18-20, Blake et al. teach a composition for a nucleic acid manipulation process comprising a microorganism expressing a non-native enzyme, a nucleic acid of interest and reagents for use in the nucleic acid manipulation process, where the maniupulation process is nucleic acid amplification and the microorganism is prokaryotic (([0006]-[0007]; [0009]-[0011]; [0039]; [0098]-[0100]; [0040]; [0117]; [0136]).
B) Blake et al. do not teach kits.
C) Wang teaches kits comprising lyophilized engineered microorganisms ([0008]; [0018]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have combined the reagents of Blake et al. into a kit format as suggested by Wang. As stated by Weiner et al. (page 701, third and fourth paragraphs):
	“In its simplest form, a kit consists of more than one component and a set of instructions. How do we define a kit in the molecular biology universe? We would propose that a kit be operationally defined as comprising: (i) a set of one or more reagents having variable input materials; (ii) instructions that guide the individual researcher to perform the same reaction on the input materials; (iii) transformation of the input materials; and (iv) the obtaining of identical end-results each time the input material is the same. Characteristics of a good kit include ease of use, clear instructions, a good troubleshooting guide, a rapid protocol, and, of course, reliability and reproducibility. A kit may be very complicated (for example, a complete genome sequencing kit), or as simple as a DNA ligation kit containing a few reagents and controls.
A kit for site-directed mutagenesis would be an obvious example of a complex kit. Less evidently, a buffer sold with a restriction enzyme could also be considered a kit, if it includes a set of instructions for using it. In the early days of molecular biology, many restriction enzymes were originally sold without their associated buffers. Researchers made their own buffers, a different solution for each enzyme (universal buffer and low-, medium-, and high-salt buffers are more recent inventions) (1). And if the researchers used good laboratory procedures, they needed to first test the buffers, enzymes, and DNA for proper digestion. Today, standardized buffers supplied with enzymes—and prepackaged reagent kits generally—have eliminated the need for users to control quality.”
Therefore one of ordinary skill in the art at the time of the invention would have realized that providing all necessary reagents in a kit provided users with the assurance of quality and reproducibility of results.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1-4, 6-10, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-4, 6-10, 12 and 16 are indefinite in claim 1. Claim 1 is indefinite because it is not clear how the rehydrated microorganism from step d. is used in the method, since step e. requires using the freeze-dried microorganism from step c.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 8, 2022